DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .              

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 07/03/2019 by Applicant, wherein Claims 1 and 7 are two independent claims reciting apparatus and apparatus claims, with only Claims 2-6 dependent on independent Claim 1 directly and/or indirectly.               
Two/2 IDSs have been filed by the Applicant so far on 07-03-2019 & 08-05-2020 that have been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 03 JULY 2019 for its original application of same date (03 JULY 2019) that is titled:           “Automatic Drive Assist Apparatus”.             
Accordingly, pending Claims 1-7 are now being rejected herein.       

 Claim Objections 
Claims 1-3 & 7 are objected to because of the following informalities:  
Independent Claim 1, line 13 ends that step, recited in lines 11-13, ending with an “controller including” without any punctuation mark, like colon (:), as is usually the norm in US style of writing claims.  Similarly, independent Claim 1, line 28 
Claim 2, line 1 ends with “wherein” without any punctuation mark, like colon(:), as is usually the norm in US style of writing claims.  Examiner suggests adding colon (:) in these recitations and/or make a modification of the Applicant’s own choice conforming to US style of writing claims.           
Claim 3, line 1 ends with “wherein” without any punctuation mark, like colon(:), as is usually the norm in US style of writing claims.  Examiner suggests adding colon (:) in these recitations and/or make a modification of the Applicant’s own choice conforming to US style of writing claims.           
Independent Claim 7, line 5 ends that step with an “configured to” without any punctuation mark, like colon (:), as is usually the norm in US style of writing claims.  Similarly, independent Claim 7, line 13 may also suffer from the same objection after the words “configured to,”.  Examiner suggests adding colon (:) in these recitations and/or make a modification of the Applicant’s own choice conforming to US style of writing claims.            
Appropriate correction is required.             

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---          
Dependent Claim 2, line 9 recites a limitation “the number of lane changes” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in this claim.  Examiner suggests changing said limitation to “a number of lane changes”, or a similar modification of the Applicant’s own choice.        
Dependent Claim 4, line 4 recites a limitation “a new traveling route” that is unclear and/or indefinite;  and Claim 4 depends from Claim 1.  There is sufficient antecedent basis for this limitation in Claim 1.  Examiner suggests changing said limitation to “the new traveling route” as has been already done in Claim 1, or a similar modification of the Applicant’s own choice.                
Appropriate correction is required.             

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:        
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-7 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               


Exemplary Analysis for Rejection of Claims 1-6 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2018/ 0345968 filed by Yasui et al. (hereinafter “Yasui”) in view of Pub. No. US 2020/ 0173793 filed by Koshiba et al. (hereinafter “Koshiba”), and further in view of Pub. No. US 2001/ 0037173 filed by Sekine, Hiroshi (hereinafter “Sekine”), and as described below for each claim/ limitation.                

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.          

With respect to Claim 1, Yasui teaches ---         
1.      An automatic drive assist apparatus comprising:        
a storage configured to hold information on a road map;       
(see at least:   Yasui Abstract and Summary of the Invention in paras [0004]-[0012]; & automated driving control unit 100; & para [0040] about {“The navigation device 50 includes, for example, a global navigation satellite system (GNSS) receiver 51, a navigation HMI 52, and a route determiner 53, and stores first map information 54 in a storage device such as a hard disk drive (HDD) or a flash memory. ...... The first map information 54 is, for example, information in which road shapes are expressed by links indicating roads and nodes connected by the links.  The first map information 54 may include curvatures of roads or point of interest (POI) information. The route on a map determined by the route determiner 53 is output to the MPU 60.  The navigation device 50 may perform route guidance using the navigation HMI 52 on the basis of the route on a map determined by the route determiner 53.”};  which together are the same as claimed limitations above)           



an own-vehicle position estimator configured to estimate a current position of 5an own vehicle;          
(see at least:   Yasui ibidem;  and host vehicle position recognizer 122; & para [0088] about {“The estimated braking distance initial value calculator 123Ba calculates an estimated braking distance initial value Dis_brk_det_ini(k) on the basis of the detected braking distance Dis_brk_det and the automated brake flag F_ABK.  When a stop position is detected by the external recognizer 121 or the host vehicle position recognizer 122 and a distance to the stop position (for example, a value of 40 [m]) is detected, the estimated braking distance initial value Dis_brk_det_ini(k) is set to the same value until automated braking control ends.  A value acquired through any statistical processing on the basis of a certain detected value may be used as the estimated braking distance initial value Dis_brk_det_ini(k). A time point at which the stop position is detected at the first time is an example of a predetermined time point.  Automated braking control ends when the host vehicle M stops at the stop position as a target or other interruption conditions are satisfied.  The estimated braking distance initial value calculator 123Ba calculates the estimated braking distance initial value Dis_brk_det_ini(k), for example, on the basis of Equation (17).”};  which together are the same as claimed limitations above)     


Yasui teaches ---          
a route-information input device configured to receive an input of information on a destination;         
(see at least:   Yasui ibidem; & para [0040] about {“The route determiner 53 determines, for example, a route (hereinafter referred to as a route on a map) from the position of the host vehicle M identified by the GNSS receiver 51 (or an input arbitrary position) to a destination input by an occupant using the navigation HMI 52 with reference to the first map 


Yasui teaches ---        
a traveling route setter configured to construct a traveling route on a basis of the information on the road map held in the storage, the traveling route connecting the 10current position of the own vehicle estimated by the own-vehicle position estimator and the destination inputted through the route-information input device;   and        
(see at least:   Yasui ibidem;  and route determiner 53, first map information 54, second map information 62 & host vehicle position recognizer 122;  & para [0054] about {“FIG. 3 is a diagram illustrating a state in which a target path is generated on the basis of a recommended lane.  As illustrated in the drawing, a recommended lane is set such that it is convenient for traveling along a route to a destination.  The behavior plan generator 123 starts a lane change event, a branching event, a 


Yasui teaches ---           
an automatic drive controller configured to execute automatic driving of the own vehicle 
along the traveling route constructed by the traveling route setter, the automatic drive controller including              
(see at least:   Yasui ibidem; and automated driving control unit 100 & route determiner 53; & para [0045] about {“The automated driving control unit 100 includes, for example, a first control unit 120 and a second control unit 140.  The first control unit 120 and the second control unit 140 are an example of a "vehicle controller." The first control unit 120 and the second control unit 140 are embodied by causing a processor such as a central processor (CPU) to execute a program (software).”};  which together are the same as claimed limitations above)     


Yasui teaches ---         
(15a rerouting request determiner) configured to determine whether (a new traveling route) is reconstructed in response to (a rerouting request) for changing the traveling route constructed by the traveling route setter,         
(see at least:   Yasui ibidem)        

Yasui teaches as disclosed above, but it may not explicitly disclose about ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’.  However, 
Koshiba teaches them explicitly.            
(see at least:   Koshiba Abstract and Summary in paras [0003]-[0008]; & paras [0031]-[0033] about {“When the current location of the vehicle 50 deviates from the guided route, by the function of the route guidance module 121a, the control part 120 
Examiner notes that Koshiba’s teachings of rerouting request cited above & para [0072] 
about {“Note that it is desirable that the timing at which the planned travel route re-input part accepts, as input, a planned travel route again from the route guidance system be earlier than passage of a divergence point.”}, which together are the same as claimed limitations about ‘a new traveling route is reconstructed’, in addition to the teachings of Yasui and Koshiba already cited.           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yasui with teachings of Koshiba.  The motivation to combine these references would be to provide automated driving of allowing a vehicle to travel autonomously without requiring an operation by an occupant has been studied (see para [0003] of Yasui), and to use a map data processing device that uses a map database for route guidance and map display and a high-resolution map database for driving assistance control including self-driving (see para [0002] of Koshiba).           


Yasui and Koshiba teach ---         
(a course comparator) configured to, in a case where the rerouting request 
determiner determines that the new traveling route is reconstructed, read a 20candidate route of the new traveling route reconstructed by the traveling route setter, compare the candidate route with the traveling route determined before the reconstruction in terms of a direction with respect to a diverging course 
(25a course-change achievability determiner) configured to, in a case where (the course comparator) determines that the route change is set with respect to the 26diverging course closest to the current position of the own vehicle, determine whether the route change is achievable,            
(see at least:   Yasui ibidem& para [0041] about {“The recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle traveling direction) and determines a recommended lane for each block with reference to the second map information 62.  The recommended lane determiner 61 determines in what lane from the leftmost the vehicle will travel.  When a branching point, a merging point, or the like is present in the route, the recommended lane determiner 61 determines a recommended lane such that the host vehicle M travels on a reasonable traveling route for going to divergent destinations.”};  which together are the same as claimed limitations above to include ‘a/ the diverging course’)        
(see at least:   Koshiba ibidem; & see citations already made above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’ that also imply ‘a candidate route’;  & para [0024] about {“The recording medium 130 records therein the route guidance map data MD2 and guided-route information GR.  The route guidance map data MD2 includes node data, link data, and guidance data.  Each node data mainly represents information about a divergence point.  Specifically, node data represents the coordinates of a node corresponding to an intersection, and the shape of a divergence point.  Each link data represents, for a link corresponding to a road section, various types of information such as a link ID, section length, travel time, and a speed limit.  The road sections are units of a road divided at intersections that continue in a length direction.  Nodes are present at both ends of a link.  Note that a node to which three or more links are connected corresponds to 

Yasui and Koshiba teach as disclosed above, but they may not explicitly disclose about ‘a/the course comparator’ and ‘a course-change achievability determiner’.  However, Sekine teaches them explicitly.            
(see at least:   Sekine Abstract and Summary of the Invention in paras [0008]-[0020]; & para [0019] about {“According to a sixth aspect of the invention, there is provided a vehicle safety running apparatus as set forth in any of the first to fifth aspect of the invention, further comprising a route deviation determining means for determining whether or not the subject vehicle deviates from its set route by comparing a route set by the route setting means with a position of the subject vehicle detected by the subject vehicle position detecting means, wherein the state in which a route guidance based on a set route is not carried out involves where a deviation from the set route is detected by the route deviation determining means.”}; & para [0033] about {“The proper condition determining means M6 compares, when a route to a destination is set by the route setting means M3, the degree of bending (a radius of curvature and/or an intersection angle) of a bend portion on the set route which is detected by the bend portion detecting means M5 with the vehicle condition detected by the vehicle condition detecting means M4 and then determines whether or not the bend portion can be properly passed through with the current vehicle condition being maintained.”}; & para [0035] about {“Note that the route deviation determining means M8 is configured to determine whether or not the subject vehicle deviates from its set route by comparing the set route set by the route setting means M3 and the position of the subject vehicle detected by the subject vehicle position detecting means M2.”}; & para [0038] about {“In the following step S8, in a case where the traveling course of the subject vehicle is changed to the branch road selected at the intersection as described in the previous step, whether or not the subject vehicle can pass through the to the 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yasui and Koshiba with the teachings of Sekine.  The motivation to combine these references would be to provide automated driving of allowing a vehicle to travel autonomously without requiring an operation by an occupant has been studied (see para [0003] of Yasui), and to use a map data processing device that uses a map database for route guidance and map display and a high-resolution map database for driving assistance control including self-driving (see para [0002] of Koshiba), and to provide a route guidance by a navigation system that executes proper automatic deceleration control and alarming for a subject vehicle to securely pass along a road in front thereof the driver is required to grasp the shapes of roads based on a future route for him or her to take (see para [0006] of Sekine).     


Yasui, Koshiba and Sekine teach ---        
the automatic drive controller being configured to, in a case where the course-change achievability determiner determines that the route change is not 5achievable, cause the own vehicle to keep continuing the automatic driving along the traveling route determined before the reconstruction of the new traveling route.        
(see at least:   Yasui ibidem)        

(see at least:   Sekine ibidem)        




Dependent Claims 2-6 are rejected under 35 USC 103 as unpatentable over 
Yasui in view of Koshiba and Sekine as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Yasui, Koshiba and Sekine teach ---          
2.     The automatic drive assist apparatus according to claim 1, wherein 
in a case where the course comparator determines that the candidate route is 10set in a diverging direction along the diverging course closest to the current position of the own vehicle and that the route change is to be made in the diverging direction, the course-change achievability determiner is configured to compare, on a basis of the information on the road map, a distance from the current position of the own vehicle to a fork from which the diverging course branches off on the road map with a necessary 15route-change distance, the necessary route-change distance being determined on a basis of a vehicle speed of the own vehicle and the number of lane changes that is required to move the own vehicle from a lane on which the own vehicle is currently traveling to a lane most adjacent to the diverging course,   and        
(see at least:   Yasui ibidem; & para [0041] about {“The recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle traveling direction) and determines a recommended lane for each block with reference to the second map information 62.  The recommended lane determiner 61 determines in what lane from the leftmost the vehicle will travel.  When a branching point, a merging point, or the like is present in the route, the recommended lane determiner 61 determines a recommended lane such that the host vehicle M travels on a reasonable traveling route for going to divergent destinations.”};  which together are the same as claimed 
(see at least:   Koshiba ibidem; ; & see citations already made above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’ that also imply ‘a candidate route’;  & para [0024] about {“The recording medium 130 records therein the route guidance map data MD2 and guided-route information GR.  The route guidance map data MD2 includes node data, link data, and guidance data.  Each node data mainly represents information about a divergence point.  Specifically, node data represents the coordinates of a node corresponding to an intersection, and the shape of a divergence point.  Each link data represents, for a link corresponding to a road section, various types of information such as a link ID, section length, travel time, and a speed limit.  The road sections are units of a road divided at intersections that continue in a length direction.  Nodes are present at both ends of a link.  Note that a node to which three or more links are connected corresponds to a divergence point.”};  which together are the same as claimed limitations above to include ‘a/ the diverging direction’ and ‘the diverging course’)       
(see at least:   Sekine ibidem)        


Yasui, Koshiba and Sekine teach ---          
in a case where the distance from the current position of the own vehicle to the 20fork is shorter than the necessary route-change distance, the course-change achievability determiner is configured to determine that the route change is not achievable.
(see at least:   Yasui ibidem)        
(see at least:   Koshiba ibidem)        



With respect to Claim 3, Yasui, Koshiba and Sekine teach ---              
3.     The automatic drive assist apparatus according to claim 1, wherein         
25in a case where the course comparator determines that the candidate route is set in a 

(see at least:   Yasui ibidem; and paras [0077]-[0078] & [0117]-[0118] about ‘changeover straight line’ that is similar to ‘a/ the straight-ahead direction’;  AND see paras [0047], [0052] & [0054] for lane change/ event that are the same as claimed limitations above to include ‘lane change control’)    
(see at least:   Koshiba ibidem; & see citations already made above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’ that also imply ‘a candidate route’)      
(see at least:   Sekine ibidem)        



With respect to Claim 4, Yasui, Koshiba and Sekine teach ---          
4.     The automatic drive assist apparatus according to claim 1, further comprising an automatic rerouting unit configured to, in a case where the course-change achievability determiner determines that the route change is not achievable, reconstruct, through automatic rerouting, a new traveling route along 10which the own vehicle is to follow after passing by the diverging course.            
(see at least:   Yasui ibidem; & para [0132] about {“For example, it has been described in the above-mentioned embodiment that automated driving is performed along a route to a destination, but the invention is not limited thereto and road-tracking automated driving may be performed.  Road-tracking automated driving means that a vehicle travels while maintaining a traveling lane without changing the lane, but automatedally performs steering control in a curved road.  An output of a steering force may be in charge of by an occupant's operation and only driving and braking control may be automatedally performed.”}; which together are the same as claimed limitations 
(see at least:   Koshiba ibidem;  & see citations already made 
above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’)        
(see at least:   Sekine ibidem; & para [0040] about {“Thus, in a case where no route guidance is carried out or a case where the subject vehicle deviates from its set route during the route guidance, since whether or not the subject vehicle can pass through the intersection is determined by selecting the branch road of the plurality of branch roads existing ahead of the subject vehicle on the road which is lowest with respect to the degree of difficulty in running, it is possible not only to determine on the passableness of the intersection even when no route to the destination is set but also to suppress, to a minimum level, the physical disorder that the driver may feel by reducing the possibility that the automatic deceleration control and/or alarming the driver is performed excessively.  In addition, even when the subject vehicle enters a branch road other than the one which is lowest with respect to the degree of difficulty in running, since in many cases the driver drives the vehicle without depending upon the route guidance when he or she has already been aware of the existence of an intersection ahead of the subject vehicle or is then determined on which direction to take at the intersection, it is unlikely to happen that the subject vehicle enters the branch road which is difficult to pass through with an excessive vehicle speed being maintained.”}; & para [0044] about {“According to the first aspect of the invention, since a branch road of branch roads at an intersection ahead of the subject vehicle along a road on which the subject vehicle is traveling which has the lowest degree of difficulty in running is selected to determine whether or not the subject vehicle can pass therethrough in the state in which the route guidance along a set route is not carried out, it is possible to determine whether or not the subject vehicle can pass through the branch road even in a case where no route 



With respect to Claim 5, Yasui, Koshiba and Sekine teach ---          
5.     The automatic drive assist apparatus according to claim 2, further comprising an 
automatic rerouting unit configured to, in a case where the course-change achievability determiner determines that the route change is not 15achievable, reconstruct, through automatic rerouting, a new traveling route along which the own vehicle is to follow after passing by the diverging course.                
(see at least:   Yasui ibidem; & para [0132] about {“For example, it has been described in the above-mentioned embodiment 
(see at least:   Koshiba ibidem;  & see citations already made above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’)                
(see at least:   Sekine ibidem; & para [0040] about {“Thus, in a case where no route guidance is carried out or a case where the subject vehicle deviates from its set route during the route guidance, since whether or not the subject vehicle can pass through the intersection is determined by selecting the branch road of the plurality of branch roads existing ahead of the subject vehicle on the road which is lowest with respect to the degree of difficulty in running, it is possible not only to determine on the passableness of the intersection even when no route to the destination is set but also to suppress, to a minimum level, the physical disorder that the driver may feel by reducing the possibility that the automatic deceleration control and/or alarming the driver is performed excessively.  In addition, even when the subject vehicle enters a branch road other than the one which is lowest with respect to the degree of difficulty in running, since in many cases the driver drives the vehicle without depending upon the route guidance when he or she has already been aware of the existence of an intersection ahead of the subject vehicle or is then determined on which direction to take at the intersection, it is unlikely to happen that the subject vehicle enters the branch road which is difficult to pass through with an excessive vehicle speed being 



With respect to Claim 6, Yasui, Koshiba and Sekine teach ---          
6.     The automatic drive assist apparatus according to claim 3, further comprising an 
automatic rerouting unit configured to, in a case where the 20course-change achievability determiner determines that the route change is not achievable, reconstruct, through automatic rerouting, a new traveling route along which the own vehicle is to follow after passing by the diverging course.              
(see at least:   Yasui ibidem; & para [0132] about {“For example, it has been described in the above-mentioned embodiment that automated driving is performed along a route to a destination, but the invention is not limited thereto and road-tracking automated driving may be performed.  Road-tracking automated driving means that a vehicle travels while maintaining a traveling lane without changing the lane, but automatedally performs steering control in a curved road.  An output of a steering force may be in charge of by an occupant's operation and only driving and braking control may be automatedally performed.”}; which together are the same as claimed limitations above to include ‘an automatic rerouting unit’ and ‘automatic rerouting’)      
(see at least:   Koshiba ibidem;  & see citations already made above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’)               
(see at least:   Sekine ibidem; & para [0040] about {“Thus, in a case where no route guidance is carried out or a case where the subject vehicle deviates from its set route during the route guidance, since whether or not the subject vehicle can pass through the intersection is determined by selecting the branch road of the plurality of branch roads existing ahead of the subject vehicle on the road which is lowest with respect to the degree of difficulty in running, it is possible not only to determine on the passableness of the intersection even when no route to the destination is set but also to suppress, to a minimum level, the physical disorder that the driver may feel by reducing the possibility that the automatic deceleration control and/or alarming the driver is performed excessively.  In 




With respect to Claim 7, the limitations of this apparatus claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus 
Claims 1-6 as described above using cited references of Yasui, Koshiba and Sekine teach, because the limitations of this apparatus Claim 7 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 1-6 as described above.                

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691